No. 04-02-00285-CV
Sheila WILLIAMS,
Appellant
v.
Julia R. ELLISOR,
Appellee
From the 411th Judicial District Court, San Jacinto County, Texas
Trial Court No. 10,190
Honorable Robert H. Trapp, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	September 11, 2002 
DISMISSED FOR WANT OF PROSECUTION
	Appellant's brief, which was due on July 15, 2002, has not been filed.  On July 30, 2002, this
court ordered appellant to show cause in writing by August 14, 2002, why this appeal should not be
dismissed for want of prosecution.  Appellant did not respond.  Therefore, the appeal is dismissed for
want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b).  Costs of appeal, if any, are taxed
against appellant.							PER CURIAM
Do Not Publish